UNITED STATES DISTRICT COURT                                           D/F
EASTERN DISTRICT OF NEW YORK
                                                          X
JONATHAN TAN,individually and on behalf of all others
similarly situated,
                                                                      MEMORANDUM & ORDER
                              Plaintiff,
                                                                        19-CV-1424(NGG)(VMS)
               -against-


NIO INC., BIN LI, and LOUIS T. HSIEH,

                              Defendants.
                                                         -X
MARKUS JEON,individually and on behalf of all others
similarly situated.

                              Plaintiff,                                19-CV-3212(NGG)(VMS)

               -against-


NIO INC.,BIN "WILLIAM"LI, and LOUIS T. HSIEH
A/K/A TUNG-JUNG HSIEH,

                              Defendants.
                                                         -X
MARK SIDOLI,individxially and on behalf of all others
similarly situated.

                              Plaintiff,                                19-CV-3188(NGG)(VMS)

               -against-


NIO INC.,BIN "WILLIAM"LI, and LOUIS T. HSIEH
A/K/A TUNG-JUNG HSIEH,

                              Defendants.
                                                         -X


NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiffs filed putative class actions under the Private Securities Litigation Reform Act

("PSLRA")alleging, inter alia, that Defendants misled investors regarding the manufacturing
                                                1
 capabilities of Defendant NIO Inc.('TSIIO"), a Chinese corporation that sells electric vehicles

("EVs"), as well as regarding the anticipated effect of a reduction in Chinese goverrunent

 subsidies to EV purchasers on the company's profitability in violation of §§ 10(b)and 20(a) of

 the Securities Exchange Act of 1934, as well as Rule lOb-5 promulgated thereunder.^

          Now before the court are competing motions by Gary Leung, Stephen Pandur, David Ge,

 Erik De La Cruz, and Mario Castorena (collectively, the "NIO Investor Group") on the one hand,

 and Mark Mundy on the other, to consolidate these actions under Federal Rule of Civil

 Procedure 42(a),to appoint a lead plaintiff under 15 U.S.C. § 78u-4(a)(3)(B), and to appoint

 class counsel imder Federal Rule of Civil Procedure 23.{See Mot. to Appoint NIO Inv'r Grp.

 Lead PI.("NIO Mot.")(Dkt. 17); Mem in Supp. ofNIO Mot.("NIO Mem.")(Dkt. 18); Mundy

 Mem.in 0pp.to NIO Mot.("NIO 0pp.")(Dkt. 33); Reply in Supp. ofNIO Mot.("NIO Reply")

(Dkt. 38); Mot.to Appoint Mark Mundy Lead PI.("Mundy Mot.")(Dkt. 19); Mem.in Supp. of

 Mundy Mot.("Mundy Mem.")(Dkt. 21); NIO Inv'r Grp. Mem.in 0pp.to Mundy Mot.("Mundy

0pp.")(Dkt. 32); Reply in Supp. of Mundy Mot.("Mundy Reply")(Dkt. 37); Joint Letter Mot.

 to Consolidate Add'l Actions(Dkt. 43).) Mundy also seeks leave to file a sur-reply, which the

 NIO Investor Group opposes.{See Mundy Mot.for Leave to File Sur-Reply (Dkt. 40); Mundy

 Proposed Sur-Reply(Dkt. 40-1); NIO Inv'r Grp. Obj. to Proposed Sur-Reply(Dkt. 41).)

         For the reasons that follow, the actions are consolidated, Mundy's motion for

 appointment as lead plaintiff and to appoint The Rosen Law Firm as class counsel is GRANTED,

 and the NIO Investor Group's motion for appointment as lead plaintiff and to appoint Levi &

 Korsinsky LLP and Bragar Eagel & Squire,P.C.jointly as class counsel is DENIED. As the




'A fourth action was filed but voluntarily dismissed before this decision was issued. See Not. of Voluntary
Dismissal, Tarapara v. NIO,Inc., No. 19-cv-2777(NGG)(E.D.N.Y. Feb. 3,2020), ECF No.6.
court reaches this disposition without considering the arguments raised in Mundy's proposed sur-

reply, his motion for leave to file that document is DENIED AS MOOT.

L      FACTUAL BACKGROUND

       The following factual summary is synthesized from the complaints in these actions, the

allegations of which the court accepts as true for the purpose ofresolving these motions.

       NIO is a Chinese company that purportedly designs, manufactures, and sells luxury

electric vehicles in China,the U.S., Germany, and the U.K. Li is NIO's CEO and the Chairman

ofits Board of Directors; Hsieh is the company's CFO.

       In September 2018,NIO filed a Form F-l/A Registration Statement with the Securities

and Exchange Commission (the "SEC")to coincide with its initial public offering on the New

York Stock Exchange. In the Registration Statement, NIO claimed to be developing its own

manufacturing facility in Shanghai, which it anticipated opening by the end of2020. NIO

explained that the Shanghai facility would permit it to expand its manufacturing capabilities for
existing and future EV models. During a November 2018 earnings call, Li explained to investors

that anticipated reductions in Chinese government subsidies to EV purchasers would not have an

impact on the company's bottom line because the company's sales price already factored in the
subsidy reduction. In a January 10, 2019 press release, NIO declared that it had delivered over

11,348 units ofits flagship ES8 model EV in 2018, over 3,000 of which had been delivered in

December 2018. On a January 30,2019 call with investors(as reported by UBS),NIO again

reassured investors that the reduction in subsidies would have a minimal impact on NIO as

compared to mass-market EV manufacturers because the company's customers were generally

less price sensitive than the average consumers. NIO further boasted that the increased ES8

deliveries in 2018 had yielded strong demand for both the ES8 as well as the company's ES6

model, which was scheduled to launch in Jime 2019. Finally, in a February 24, 2019 appearance
                                                3
on 60 Minutes^ Li indicated that the company was ramping up production ofEVs. Throughout

this period, the price of NIO shares, on balance, increased.

       Less than two weeks after Li's 60 Minutes appearance, on March 5,2019,NIO released

its fourth-quarter earnings report in which it disclosed, inter alia, that:(1)it was terminating its

agreement with the Shanghai government to build its own plant and would instead continue to

contract with JAC,a lesser-known Chinese manufacturer,to build its vehicles;(2)its ESS

deliveries had declined from over 3,000 vehicles in December 2018 to 1,805 vehicles in January

2019 and 811 vehicles in February 2019;(3)this decline was primarily caused by decreased

demand driven by the anticipated reduction in subsidies; and (4)the company expected the

reduced demand to continue at least through the following quarter. In the two days following this

announcement, NIO shares lost over 30% oftheir value.

II.    PROCEDURAL fflSTORY

       Tan filed the first offour actions against NIO on March 12, 2019 in this court. Later that

same day, Sidoli filed his complaint against the Defendants in the Northern District of California.

On March 29,2019 Jeon filed his complaint against the Defendants in the Northem District of

California. Finally, Babulal Tarapara filed his complaint against the Defendants before Judge

Korman in this district on May 10,2019. On May 22,2019, Judge William Orrick ofthe

Northem District of California granted unopposed motions to transfer the Sidoli and Jeon actions

to this district, and both actions were transferred on May 30,2019. On September 9,2019,the

Sidoli, Jeon,and Tarapara actions were reassigned to this court. Tarapara voluntarily dismissed

his complaint under Federal Rule of Civil Procedure 41(a)(1) on February 3, 2020.
         Briefing on motions to consolidate the actions and for appointment as lead plaintiff was

completed in the first-filed Tan action on May 22,2019.^ Although six individuals or groups of

individuals initially sought appointment as lead plaintiff, four ofthe six vrithdrew from

contention by filing notices ofnon-opposition. Three initial movants indicated non-opposition to

the appointment of Mundy as lead plaintiff, and one indicated non-opposition to the appointment

ofthe NIO Investor Group as lead plaintiff.

         On August 2,2019, by joint letter, Mimdy and the NIO Investor Group moved the court

to consolidate the Jeon and Sidoli actions(in addition to the then-pending Tarapara action) with

the Tan action.


III.     MOTIONS TO CONSOLIDATE

        "Consolidation of cases is appropriate where actions before the court involve a common

question oflaw or fact." Khunt v. Alibaba Grp. Holding, Ltd., 102 F. Supp. 3d 523,530

(S.D.N.Y.2015)(citation and internal quotation marks omitted);see also Fed. R. Civ. Pro. 42(a).

         Consolidation ofthese matters is unopposed and,in any event, warranted. Although the

allegations in the Tan,Sidoli, and Jeon complaints vary to some degree in terms ofthe level of

detail they provide,the complaints all assert the same claims arising out oflargely the same

alleged misrepresentations made over the same time period. Accordingly, all the actions are

hereby consolidated for all purposes imder the caption "/« re NIO, Inc. Securities Litigationl^ All

filings shall be maintained as one file under docket number 19-cv-1424.

IV.      MOTIONS TO APPOINT LEAD PLAINTIFF

         The PSLRA directs the court to appoint a lead plaintiff"[a]s soon as practicable" after

making a determination as to whether to consolidate multiple actions. See 15 U.S.C. § 78u-


^ Because die Jeon and Sidoli actions had not yet been transferred, none ofthe initial motions to consolidate
included those actions.
4(a)(3)(B)(ii). Having determined that the actions shall be consolidated, the court accordingly

now turns to the issue of appointment oflead plaintiff.

       For the following reasons, the court declines to aggregate the NIO Investor Group's

losses and accordingly appoints Mundy, who suffered the largest individual loss, lead plaintiff.

        A.     Legal Standard

       The PSLRA creates a rebuttable presumption that the "most adequate plaintiff' is the

"person or group of persons" that:(1)either filed the complaint or moved to be appointed as lead

plaintiff;(2)has the largest financial interest in the action; and(3)otherwise satisfies the

requirements of Federal Rule of Civil Procedure 23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa)-

(cc). Ofthese, the second prong (financial interest) is generally considered the "pivotal factor

under the PLSRA."Reimer v. Ambac Fin. Grp., Inc., No. 08-cv-411 (NRB),2008 WL 2073931,

at *2(S.D.N.Y. May 8,2009). Further, at this stage, satisfaction ofthe third prong requires only

that the movant"make a preliminary showing that it will satisfy the typicality and adequacy

requirements of Rule 23." Clark v. Barrick Gold Corp.,Flo. 13-cv-3851 (RPP),2013 WL

5300698, at *2(S.D.N.Y. Sept. 20,2013)(quoting Sgalambo v. McKenzie,268 F.R.D. 170,173

(S.D.N.Y. 2010)).

        Once a prospective lead plaintiff has discharged this initial burden, a competing movant

may rebut it only by evidence that the prospective lead plaintiff either will not fairly and
adequately protect the interests ofthe class or is subject to unique defenses not applicable to

other class members.See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa)-(bb).

        While the language ofthe PSLRA permits a "group of persons" to be appointed as lead

plaintiff, it is a long-standing rule in this and other circuits that "pastiche plaintiffs whose
grouping appears to be solely the product ofthe litigation" are generally not suitable to serve as

lead plaintiff. Khunt, 102 F. Supp. 3d at 532. This is because "[o]ne ofthe principal legislative
purposes ofthe PSLRA was to prevent lawyer-driven litigation ...[and, as such,][t]o allow

lawyers to designate unrelated plaintiffs as a 'group'... would allow and encourage lawyers to

direct the litigation."    re               /«c. Sees. Litig., 171 F.R.D. 156,157-58 (S.D.N.Y. 1997)

(citations omitted); see also, e.g., Kniffin v. Micron Tech., Inc., 379 F. Supp. 3d 259, 262-63

(S.D.N.Y. 2019).

        Where a group ofinvestors seeks appointment as lead plaintiff"[t]he overarching

concem is whether the related members ofthe group can function cohesively and effectively

manage the litigation apart from their lawyers." Int'l Union ofOperating Engineers Local No.

478 Pension Fund v. FXCM,/«c.. No. 15-cv-3599(KMW),2015 WL 7018024, at * 2(S.D.N.Y.

Nov. 12,2015). In determining whether a proposed group will function in a sufficiently cohesive

maimer to permit its appointment as lead plaintiff, courts in this circuit consider:"(1)the

existence ofa pre-litigation relationship between group members;(2)involvement ofthe group

members in the litigation thus far;(3)plans for cooperation;(4)the sophistication of its

members; and(5) whether the members chose outside counsel, and not vice versa." Varghese v.

China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388,392(S.D.N.Y. 2008).

        B.       Discussion

                 1.       Financial Interest

        While ordinarily the court would begin with a determination of which ofthe two aspiring

lead plaintiffs "has the largest financial interest," that issue does not appear to be disputed. The

NIO Investor Group concedes that, under the metrics generally relied upon by courts in this

circuit,^ Mundy has the largest financial interest of any individual (see NIO Reply at 3); likewise,

Mundy implicitly concedes that the NIO Investor Group has the largest financial interest if its


^ i.e. the Lax/Olsten factors, derived from Lax v. First Merchants Acceptance Corp., No. 97-cv-2715, 1997 WL
461036(N.D. 111. Aug. 11,1997)and In re Olsten Corp. Sees. Litig., 3 F. Supp. 2d 286(E.D.N.Y. 1998).
members are permitted to aggregate their losses {see NIO 0pp. at 2). The court has also reviewed

the supporting documentation the parties submitted substantiating their losses and cannot discern

a basis to conclude otherwise.

         As such, the only question that the court must resolve to determine which ofthe

prospective lead plaintiffs has the greatest losses is whether the Varghese factors weigh in favor

of permitting the NIO Investor Group to consolidate their losses. In short, they do not.

         In support oftheir motion for appointment oflead plaintiff, the NIO Investor Group

submitted ajoint declaration setting forth the nature oftheir relationship with one another(and

with their counsel) and their plans for the conduct ofthis litigation. {See Joint Decl. ofNIO

Investor Grp.("Joint Decl.")(Dkt. 20-3).)"^ While the group appears to consist ofreasonably

sophisticated and experienced investors, the declaration is entirely silent as to any pre-litigation

relationship that may have existed among them. The declaration refers to a group conference call

that occurred on May 9, 2013 (Joint Decl. H 12)(though it is unclear whether Mr. Castorena

participated in the call), but there is no indication that any of group's members—^who live in

California, Florida, Maryland, Pennsylvania, and Hong Kong respectively—^had communicated

with one another prior to that. In other words, like many similar declarations that courts have

found insufficient,"the Joint Declaration does not provide any information regarding how these

apparent strangers from different states [and countries] found each other." Takata v. Riot

Blockchain, No. 18-cv-2293(FLW),2018 WL 5801379, at *5 (D.N.J. Nov.6,2018)(quoting

Stires v. Eco Science Sols., Inc., No. 17-cv-3707, 2018 WL 5784817, at *15 (D.N.J. Feb. 13,

2018)(internal quotation marks omitted)(alterations adopted)).^ While the lack ofa pre-


'* The NIO Investor Group submitted a second joint declaration (Dkt. 33-5)that adds no useful information. As such,
the court disregards it.
^ Moreover, the most rational inference to be drawn jfrom the fact that each member(except Castorena)testified that
they "contacted Levi & Korsinsky and [Bragar Eagel & Squire] to inquire about participating in the Actions ...

                                                        8
litigation relationship is not always dispositive, when confronted with similar groups of

plaintiffs, courts have not hesitated to decline their invitation to be treated as a unit. Khunt, 102

F. Supp. 3d at 533(declining to appoint proposed group as lead plaintiff where they "effectively

admitted]to having no pre-litigation relationship ...[and][tjheir only involvement in the

litigation thus far appears to have been a single conference call.")

         In the absence of a pre-litigation relationship,"courts have typically required that

plaintiffs lacking such a relationship present a more compelling showing" that they will be able

to work cohesively for the benefit ofthe class. Jakobsen v. Aphria, Inc., No. 18-cv-11376

(GBD),2019 WL 1522598, at *3(S.D.N.Y. Mar. 27,2019)(quoting Elstein v. Netl UEPS

Techs., /«c.. No. 14-cv-9100(ER),2014 WL 3687277, at *5(S.D.N.Y. July 23, 2014)). The NIO

Investor Group, however,fails to make such a showing. Indeed, the group's testimony about the

members'involvement in the case thus far and their plans for cooperation moving forward (see,

e.g.. Joint Decl. ini 16-19)represent little more than the type of"conclusory assurances" the

courts have repeatedly rejected as inadequate. See, e.g., Kniffin, 379 F. Supp. 3d at 263

(S.D.N.Y. 2019)("vague discussions of general communication protocols and status reports

hashed out over preliminary conference calls...[and] boilerplate plans for cooperation" did not

establish that proposed group would work effectively and cohesively as lead plaintiff)(citing

Pipefitters Local No. 636Defined Benefit Plan v. Bank ofAm. Corp.,215 F.R.D. 187,191-92

(S.D.N.Y.2011));see also Jakobsen, 2019 WL 1522598, at *3(same); Nakamura v. BRFS.A.,

No. 18-CV-2213(PKC),2018 WL 3217412, at *3(S.D.N.Y. July 2, 2018)(same); Micholle v.



[and][t]hrough these discussions ... learned ofeach other's interest in serving as [l]ead [p]laintiff,"(Joint Decl.
^ 11)is that the law firms introduced the members to one another after each inquired separately, which would also
explain how two law firms came to be involved. Needless to say, this does not work in the NIO Investor Group's
favor. See, e.g., Kniffin 379 F. Supp. 3d at 263(S.D.N.Y. 2019)(declining to aggregate losses where, inter alia, the
"groups [were] silent on whether they chose counsel or vice versa").
Ophthotech Corp., No, 17-cv-210(VSB),2018 WL 1307285, at *8-9(S.D.N.Y. Mar. 3,2018)

(same).^

         Accordingly,the court declines to aggregate the NIO Investor Group's losses. Having

done so, the court concludes that Mark Mundy has the largest financial interest.

                  2.       Rule 23

         While Mundy has the largest financial interest, the PSLRA also demands that he satisfy

the requirements of Rule 23 if he is to be appointed lead plaintiff. As previously discussed, the

Rule 23 inquiry at this stage "need not be as complete as would be a similar determination for the

purpose of class certification." Michelle, 2018 WL 1307285, at *6(quoting In re eSpeed, Inc.

Sees. Litig., 232 F.R.D. 95,102(S.D.N.Y. 2005)). As such, at this point in the litigation, Mundy

must only make a prima facie showing that he meets Rule 23's typicality and adequacy

requirements. See, e.g., Varghese, 589 F. Supp. 2d at 397.

         Mundy has succeeded in making this preliminary showing. His claims "appear to be

typical because, like all members ofthe class, he alleges that he purchased pSilO] stock during

the class period and suffered losses after it was discovered that pMIO's] misleading statements

artificially inflated the stock price during that period." Jakobsen, 2019 WL 1522598, at *5

(citing eSpeed,232 F.R.D. at 102). Likewise, given his significant losses, Mundy "clearly has a

sufficient interest in the outcome ofthe case to ensure vigorous [advocacy]." Kniffin, 379 F.

Supp. 3d at 265 (quoting City ofMonroe Emps.'Ret. Sys. v. Hartford Fin. Servs. Grp., Inc., 269

F.R.D. 291, 296(S.D.N.Y. 2010)).



^ As further evidence ofthe boileiplate nature ofthe Joint Declaration, the court notes that the NIO Investor Group's
members have determined to resolve any disputes as to how to proceed by means of a majority vote and,"in the
event of a deadlock," to present their views to a neutral arbitrator.(Joint Decl.^ 19.) Setting aside the fact that the
side litigation contemplated by this provision would necessarily create inefficiencies in the prosecution ofthe action
were the NIO Investor Group appointed lead plaintiff, it is unclear to the court how a group offive could
conceivably "deadlock."

                                                          10
        The NIO Investor Group's only meaningful argument that Mundy would not adequately

represent the class centers around its assertion that Mundy has a prior felony conviction for

bankruptcy j&aud.(See, e.g., Mundy 0pp. at 14.) While a prior felony conviction, particularly

one for fraud, might render a proposed lead plaintiffinadequate,it appears that Mundy does not

actually have any such prior fraud conviction. Rather, his counsel inadvertently made the

representation that he did have such a conviction in the Sidoli action, only to later correct the

record in the Sidoli action and, after the NIO Investor Group raised the issue in its opposition

papers,in this court.(See Mundy Not. ofErrata(Dkt. 34).)

        Accordingly, the court finds that Mundy satisfies the requirements of Rule 23 and is

entitled to a presumption that he serve as lead plaintiff. Since no party has rebutted this

presumption,the court appoints Mundy lead plaintiff.

V.      MOTION TO APPOINT LEAD COUNSEL

        Under the PSLRA,"[t]he most adequate plaintiff shall, subject to the approval ofthe

court, select and retain counsel to represent the class." 15 U.S.C. § 78u-4(a)(3)(B)(v). As such,

"the [c]ourt should not disturb the lead plaintiff's choice of class counsel unless necessary to

protect the interests ofthe class." Khunt, 102 F. Supp. 3d at 540 (citation and internal quotation

marks omitted).

        Mundy has selected The Rosen Law Firm as his counsel. While the firm, with its

considerable experience as lead coimsel in PSLRA actions generally(and against Chinese firms

specifically), appears well qualified, the NIO Investor Group's counsel argues that certain errors

in the Rosen firm's submissions suggest that it would not be able to adequately represent the

class.(See NIO Reply at 9-10.) Though perhaps an apt occasion to do so,the court will not use

this opportunity to remind the NIO Investor Group's counsel ofthe familiar adage about those



                                                 11
who reside in glass houses; suffice it to say, the errors identified are not so concerning as to lead

the court to conclude that The Rosen Law Firm is not qualified to serve as class counsel.

       Accordingly, The Rosen Law Firm is appointed class counsel.

VI.    CONCLUSION

       For the foregoing reason, Mark Mundy's(Dkt. 19) Motion to Consolidate Cases and for

Appointment of Lead Plaintiff and Class Counsel is GRANTED,the NIG Investor Group's(Dkt.

17)Motion to Consolidate Cases and for Appointment ofLead Plaintiff and Class Counsel is

DENIED,and Mark Mundy's Motion(Dkt. 40)for Leave to File a Sur-Reply is DENIED AS

MOOT.


       The actions are hereby consolidated for all purposes under the caption "/« re NIO, Inc.

Securities Litigation!^ AH filings shall be maintained as one file under docket number 19-cv-

1424. Mark Mundy is appointed lead plaintiff and The Rosen Law Firm is appointed class

counsel.


       The parties are directed to contact the chambers of Magistrate Judge Vera Scanlon

concerning the next steps in this case.

       SO ORDERED.

                                                                        s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                              NICHOLAS G. GARAUFIS
       March 3_,2020                                                  United States District Judge




                                                 12
